Citation Nr: 1328148	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran seeks service connection for PTSD.  The record documents diagnoses of PTSD rendered in connection with VA outpatient treatment.  However, no stressor supporting the diagnosis has been verified.  The Veteran claims that while stationed on the USS OKINAWA, he was awakened because the ship had been ordered to conduct a bombardment into Vietnam while stationed in the Gulf of Tonkin, and that the constant firing of the guns confused and frightened him.  Initially he indicated that this occurred in January or February 1973.  The RO contacted the National Archives and Records Administration (NARA) in an attempt to verify the claimed stressor.  In a May 2009 response, NARA indicated that the deck logs for the time period of January and February 1973 were searched and showed that the ship was in or near Long Beach, California during that time frame.  

Subsequently, the Veteran informed VA that the bombardment occurred in October or November 1972.  He has also claimed as a stressor that the ship received body bags during this time flown in by helicopters, and while they were being unloaded one bag was partially opened and a body part fell out in front of him.  Service records show that the Veteran served on the USS OKINAWA which was in the waters off Vietnam in October and November 1972.  The RO has not attempted to determine if the ship was ordered to conduct a bombardment into Vietnam while stationed in the Gulf of Tonkin during that time, or if the ship received and transported the bodies of persons killed in combat during that time.  

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the Veteran has failed to provide the basic information required to conduct research, or the JSRRC, NARA, or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  Here, the Veteran has provided corrected information regarding his stressor which has not been researched.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should prepare a summary of all claimed PTSD stressors and the dates of occurrence.  The summary and all associated documents should then be sent to appropriate service department to attempt to corroborate the Veteran's claimed stressors, including a search of the deck logs of the USS Okinawa for the period from October thru November 1972.  

2.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1) , identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  If any stressor is verified or if it is determined that the events described by the Veteran relating to fear of hostile military or terrorist activity are consistent with the circumstances of his service, the Veteran should be afforded an examination by a psychologist or psychiatrist to determine whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that the Veteran has a PTSD due to the verified stressor(s) or due to a fear of hostile military or terrorist activity.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination.  

If the examiner determines that a diagnosis of PTSD is not warranted, he or she should explain why the Veteran does not meet the criteria for such a diagnosis.  If the Veteran is shown to have any other acquired psychiatric disorder(s) during the pendency of the claim, the examiner should state an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


